         Case 1:20-cv-03010-APM Document 63 Filed 12/01/20 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 United States of America, et al.,

                                Plaintiffs,           Case No. 1:20-cv-03010-APM

 v.                                                   HON. AMIT P. MEHTA

 Google LLC,

                                Defendant.



                         DEFENDANT’S REPLY SUBMISSION
                     REGARDING PROPOSED PROTECTIVE ORDER

       The Court’s protective order in Federal Trade Comm’n v. Sysco Corporation struck an

appropriate balance between protecting a third party’s confidential competitive information and

giving the defendant itself—not merely its outside counsel—limited access to the evidence that

may be offered against it. The Court struck that balance by limiting access to two in-house

counsel who (i) are not positioned to, do not, and will not provide advice concerning business

decisions involving competitors, and (ii) are subject to severe sanctions if they disclose

confidential information in violation of the protective order. The Sysco protective order should

be the template for a protective order in this case. The two in-house lawyers designated by

Google satisfy the strictures of the order entered in Sysco (see Part A), which is not

distinguishable in any material respect from this litigation (see Part B).




                                                  1
          Case 1:20-cv-03010-APM Document 63 Filed 12/01/20 Page 2 of 8




                                           ARGUMENT

       A.      The Designated In-House Lawyers Are Not “Within the Orbit of” Google’s
               Competitive Decision-Making Activities.

       Should the Court enter Google’s proposed protective order, the company would designate

Shaudy Danaye-Elmi and Lara Kollios as the in-house lawyers who would be entitled to review

Confidential Information. As they explain in their Declarations (attached as Exhibits 1 & 2),

neither is “within the orbit” of Google’s competitive decision-making—i.e., neither has

participated in, or given advice regarding, Google’s business decisions regarding product design,

marketing, or competition more generally.

       Google employs various in-house lawyers who have specialized knowledge regarding

one or more of the company’s products, who are essentially embedded in product groups

providing “front-line” legal advice to those groups, or who regularly advise the business on

competition-related matters. Those lawyers could be deemed involved in competitive decision-

making, but neither Ms. Danaye-Elmi nor Ms. Kollios have been part of those groups of lawyers

or functioned in those roles. Instead, as they explain, their roles are confined to government

investigations and litigation arising from such investigations. Ex. 1 ¶¶ 5-6; Ex. 2 ¶¶ 5-6.

       Ms. Danaye-Elmi joined the Google legal department in 2012 and since 2018 has served

as Senior Counsel in the Regulatory Litigation and Investigations group. Ex. 1 ¶ 3. In that role,

she supervises outside counsel and participates in all aspects of litigation and government

investigations. Id. ¶ 5. She does not participate in formulating or implementing competitive

strategies. Id. ¶ 6. That is, she (i) is not involved in pricing, marketing, distribution, product or

service design or development, 1 (ii) is not positioned to advise management regarding the



1
    Thus, DuckDuckGo’s concern—disclosure to in-house counsel who advise Google’s “design
    team, product engineers, and business development teams” on issues regarding “distribution
                                                  2
         Case 1:20-cv-03010-APM Document 63 Filed 12/01/20 Page 3 of 8




negotiation of commercial agreements with third parties, 2 and (iii) does not give advice on these

topics. Id. Rather, the focus of Ms. Danaye-Elmi’s role is on regulatory investigations and

potential enforcement actions that follow. Id. ¶ 5. The same is true for Ms. Kollios, who joined

Google as a lawyer in the Regulatory Litigation and Investigations group in April 2019. Ex. 2 ¶¶

3, 5-6. Both lawyers agree not to make use of Confidential Information for any purpose other

than the defense of this action, and both, having read Google’s proposed Protective Order, agree

to be bound by its terms, including sanctions. Ex. 1 ¶¶ 10-12; Ex. 2 ¶¶ 10-12.

       Both lawyers easily meet the Whole Foods standard. See F.T.C. v. Whole Foods Mkt.,

Inc., No. 07-1021-PLF, 2007 WL 2059741, at *2-3 (D.D.C. July 6, 2007). Both occupy

positions like the in-house lawyers approved by the Court in Sysco. And both are unlike the

lawyer disapproved by the Court in Sysco, who by reason of his position as Sysco’s Chief Legal

Officer and Executive Vice President was “too close” to and “within the orbit of” the company’s

competitive decision-making activities. Sysco, 83 F. Supp. 3d at 3. 3 Ms. Danaye-Elmi and Ms.




    contracts” and “product design, development, and marketing,” Dkt. 52 at 3—does not apply
    to Ms. Danaye-Elmi and Ms. Kollios.
2
    Google therefore has addressed Apple’s concern that disclosure not be made to in-house
    counsel involved in business negotiations. Dkt. 47 at 2.
3
    The cases cited by Plaintiffs and third parties that denied access to in-house counsel involved
    lawyers in senior positions who advised the business—i.e., lawyers who sat on
    executive/leadership committees or were otherwise actively involved in competitive
    decision-making activities. See Silversun Indus. v. PPG Indus., 296 F. Supp. 3d 936, 938
    (N.D. Ill. 2017) (disqualified counsel was the “corporate Secretary,” who “attends meetings
    of the Board of Directors in an ‘advisory capacity’” and had “responsibilities for the majority
    of [Defendant]’s business units”); Fed. Trade Comm’n v. Advocate Health Care Network,
    162 F. Supp. 3d 666, 671 (N.D. Ill. 2016) (disqualified counsel were involved in strategic
    and business decisions); Oracle Am., Inc. v. Google, Inc., No. 3:10-CV-03561, Dkt. No. 145
    (N.D. Cal. May 18, 2011) (disqualified counsel was “General Counsel, Senior Vice
    President, and Secretary”); Intel Corp. v. VIA Technologies, Inc., 198 F.R.D. 525, 529-30
    (N.D. Cal. 2000) (disqualified counsel was “involved in negotiating the terms of licensing
    agreements”). The one exception, United States v. Aetna Inc., No. 16-CV-1494, 2016 WL
                                                 3
          Case 1:20-cv-03010-APM Document 63 Filed 12/01/20 Page 4 of 8




Kollios are not “in close proximity” to Google competitive business decision-making, id. at 4,

which protects the confidentiality interests of competitors. But they are experienced in

supervising Google’s litigation, which facilitates outside counsel’s ability to discuss strategic

decisions, including the strengths and weaknesses of the case, informed by the evidence. Ex. 1

¶¶ 2, 8-9; Ex. 2 ¶¶ 2, 8-9.

        B.      This Case Is Not “Fundamentally Different” From Sysco.

        The third parties argue that “[t]his case is not a case like Sysco,” Dkt. 47 at 2—indeed,

that it is “fundamentally different[,]” Dkt. 50 at 3. That argument is misguided, because the

balance struck by the Court in Sysco did not turn on the nature of the case. Nor did the Court’s

reasoning turn on the nature of the confidential information or its commercial sensitivity.

Rather, the Court accepted the representations that third parties had produced confidential

business information to the Government that was worthy of protection, and focused on the need

to strike the proper balance regarding the defendant’s “ability to prepare and present its defense

and the interest of the third parties in avoiding the inadvertent use or disclosure of their

confidential information.” Sysco, 83 F. Supp. 3d at 4. The Court stated in Sysco that “[i]t would

be unfair … for the government to attempt to prevent a private business transaction based, even

in part, on evidence that is withheld from the actual Defendants (as distinct from their outside

counsel).” Id. at 5. All the more so here, it would be unfair for the government to seek to enjoin

a broad range of pro-competitive business agreements, and potentially more, based on evidence

available only to outside counsel.




    8738420, at *6 (D.D.C. Sept. 5, 2016), should be distinguished for several reasons. See infra
    at 6-7.

                                                  4
         Case 1:20-cv-03010-APM Document 63 Filed 12/01/20 Page 5 of 8




       It would be unworkable, and is unnecessary, to depart from Sysco and create two-tiers of

confidentiality protection. It would be unworkable because the distinction between the two tiers

is vague, 4 the designation of documents as “Highly Confidential” is likely to be arbitrary and

time consuming, and to create the distinction invites disputes over the designations that will be a

distraction and waste of the Court’s time.

       It is unnecessary because the Sysco template affords adequate protections. In those cases

where courts have created two tiers, either (1) the parties consented; 5 (2) the proposed protective

order did not include the Sysco order’s enhanced protections against inadvertent disclosure; 6 or



4
    Plaintiffs’ proposed protective order defines “Confidential Information” as “any trade secret
    or other confidential research, development, or commercial information, … or any document,
    transcript, or other material containing such information that has not been published or
    otherwise made publicly available” and “Highly Confidential Information” as “any
    Confidential Information that the parties or any third parties reasonably believe to be so
    competitively or commercially sensitive that it is entitled to extraordinary protections that a
    lesser designation cannot provide.” The latter definition is entirely subjective and allows
    third parties to so designate any documents they choose.
5
    See, e.g., FTC v. Vyera Pharms., No. 20-CV-00706, Dkt. No. 92 (S.D.N.Y. Apr. 20, 2020)
    (stipulated order; no penalty provision; no disclaimer of involvement in competitive
    decision-making); United States v. Bazaarvoice, Inc., No. 13-CV-00133, Dkt. No. 35 (N.D.
    Cal. Mar. 4, 2013) (stipulated order; no penalty provision; disclaimer of involvement in
    competitive decision-making only for length of litigation); United States v. Am. Express Co.,
    No. 10-CV-4486, Dkt. No. 102 (E.D.N.Y. Apr. 7, 2011) (stipulated order; no penalty
    provision; no disclaimer of involvement in competitive decision-making); United States v.
    Sabre Corp., No. 19-CV-1548, Dkt. No. 24 (D. Del. Sept. 10, 2019) (stipulated order; no
    penalty provision, disclaimer of involvement in competitive decision-making only for six
    months); United States v. US airways Group, Inc., No. 13-CV-01136, Dkt. No. 55 (D.D.C.
    Aug. 30, 2013) (stipulated order; no penalty provision; no disclaimer of involvement in
    competitive decision-making); United States v. Twin America, LLC, et al., No. 12-CV-8989,
    Dkt. No. 29 (S.D.N.Y. Mar. 14, 2013) (stipulated order; no penalty provision; no disclaimer
    of involvement in competitive decision-making).
6
    See New York v. Deutsche Telekom AG, No. 1:19-CV-05434, Dkt. No. 185 (S.D.N.Y. Aug.
    14, 2019) (no penalty provision; disclaimer of involvement in competitive decision-making
    only for nine months); United States v. Carolinas Healthcare System, No. 16-CV-311, Dkt.
    No. 57 (W.D.N.C. Oct. 16, 2017) (unopposed amended order; no penalty provision;
    limitation to two in-house not involved in contracting and negotiations).

                                                 5
          Case 1:20-cv-03010-APM Document 63 Filed 12/01/20 Page 6 of 8




(3) there were particular objections to the designated in-house counsel. 7 Similarly, where courts

have created only one tier, but limited in-house counsel’s access, either (1) the parties consented

or (2) there were particular objections to the designated in-house counsel. 8 Third parties are

mistaken that courts “regularly impose stricter limitations on in-house counsel access where a

defendant is alleged to have engaged in anticompetitive conduct.” Dkt. 50 at 3. Two of the three

cases cited for this proposition involved stipulated orders. 9 And, in the third case, the court said

nothing that indicated its ruling turned on the specific allegations in the case. 10

        Among these cases, United States v. Aetna Inc., No. 16-CV-1494, 2016 WL 8738420, at

*7-8, is out of step in disqualifying two in-house lawyers because of their participation in

“litigation matters.” To deny disclosure both to in-house counsel involved in business decision-

making and counsel involved in litigation effectively and improperly denies disclosure to in-

house counsel altogether. In any event, the facts in Aetna are very different from those in Sysco


7
     See Fed. Trade Comm’n v. Advocate Health Care Network, 162 F. Supp. 3d 666, 671
     (designated in-house counsel involved in strategic and business decisions); Silversun Indus.
     v. PPG Indus., 296 F. Supp. 3d 936, 938 (N.D. Ill. 2017) (designated counsel was the
     “corporate Secretary,” who “attends meetings of the Board of Directors” and had
     “responsibility for [Defendant]’s Architectural Coatings Business unit”); Oracle Am., Inc. v.
     Google, Inc., No. 3:10-CV-03561, Dkt. No. 163 (June 6, 2011) (designated counsel was the
     “General Counsel” who “participates in competitive decision-making”); Intel Corp. v. VIA
     Techs., Inc., 198 F.R.D. 525, 529 (N.D. Cal. 2000) (designated “Senior Counsel” was
     “actively involved in negotiating the terms of licensing agreements as part of settling
     lawsuits.”).
8
     See Whole Foods Mkt., Inc., 2007 WL 2059741, at *1 (stipulated order; defendant requested
     access for its general counsel); United States v. Aetna Inc., No. 16-CV-1494, 2016 WL
     8738420, at *6 (D.D.C. Sept. 5, 2016) (in-house counsel were not “sufficiently removed
     from the competitive decision-making process”); United States v. AB Electrolux, 1:15-CV-
     01039, Dkt. 140 (D.D.C. Oct. 05, 2016) (parties “agreed to” the conditions).
9
     Additionally, neither in United States v. Apple, Inc., No. 11-MD-02293, Dkt. No. 149
     (S.D.N.Y. May 9, 2012), nor United States v. American Express Co., No. 10-CV-004496,
     Dkt. No. 102 (E.D.N.Y. Apr. 7, 2011), did the protective orders include penalty provisions.
10
     United States v. Hillsdale Community Health Center, No. 15-CV-12311, Dkt. No. 50 (E.D.
     Mich. Dec. 21, 2015).

                                                   6
         Case 1:20-cv-03010-APM Document 63 Filed 12/01/20 Page 7 of 8




and proposed by Defendant here. First, the Aetna protective order did not include a penalty

provision that “might provide some level of deterrence against improper disclosure,” and the

“Defendants expressed an unwillingness to accept such a provision.” Id. at *10. Second, the

Aetna protective order did not require in-house counsel to disclaim involvement in competitive

decision-making during, and for two years after, the litigation. Third, designated in-house-

counsel in Aetna had advised management regarding mergers and acquisitions, raising

competitive concerns. Id. at *7.

       C.      Sanctions for Violations of the Protective Order Should Apply to All.

       Google has produced a large volume of confidential information as part of the pre-

complaint investigation relating to this action. Accordingly, unauthorized disclosure of

confidential information—no matter who discloses it in violation of the protective order—has the

potential of doing them competitive harm. Plaintiffs should be held accountable if they are the

ones who violate the order by publicly or otherwise disclosing information to unauthorized

person(s). There is no basis for granting Plaintiffs immunity from misconduct. As in Sysco,

sanctions should apply to all.

       D.      Confidential Information Should Not Be Used in Other Proceedings Without
               Advance Notice to the Producing Party.

       Apple and GroupM Worldwide agree with Google that confidential information should

not be disclosed in other proceedings without advance notice. Plaintiffs claim vaguely that

notice serves only “to advantage Google in separate, unrelated matters” and to “undermine

legitimate law enforcement.” Dkt. 34 at 10. But Plaintiffs do not explain how that is so,

particularly when Plaintiffs’ proposed order does not prevent or otherwise delay disclosure for

law enforcement purposes.




                                                7
         Case 1:20-cv-03010-APM Document 63 Filed 12/01/20 Page 8 of 8




                                       CONCLUSION

       For the foregoing reasons, Google requests that the Court adopt its proposed terms and

enter the order attached as Exhibit A to Google’s Submission Regarding Proposed Protective

Order, Dkt. 33-1.



Dated: November 25, 2020                     Respectfully submitted,

                                             WILLIAMS & CONNOLLY LLP

                                             By: /s/ John E. Schmidtlein
                                             John E. Schmidtlein
                                             Benjamin M. Greenblum
                                             725 12th Street, NW
                                             Washington, DC 20005
                                             Tel: 202-434-5000
                                             jschmidtlein@wc.com
                                             bgreenblum@wc.com

                                             WILSON SONSINI GOODRICH & ROSATI P.C.
                                             Franklin M. Rubinstein
                                             1700 K St, NW
                                             Washington, DC 20006
                                             Tel: 202-973-8833
                                             frubinstein@wsgr.com

                                             ROPES & GRAY LLP
                                             Mark S. Popofsky
                                             2099 Pennsylvania Avenue, NW
                                             Washington, DC 20006
                                             Tel: 202-508-4624
                                             Mark.Popofsky@ropesgray.com

                                             Counsel for Defendant Google LLC




                                               8
